Citation Nr: 1625064	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right hand, wrist, and finger disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

The issue of service connection for a right hand, wrist, and finger condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was caused by noise exposure during active service.  

2.  The Veteran's tinnitus was caused by noise exposure during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, he contends that his bilateral hearing loss and tinnitus resulted from noise exposure while in service.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (hereinafter DORLAND'S ) 1714 (28th ed. 1994)).  It is generally subjective in type.  DORLAND'S, 1956 (31st ed. 2007).  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  

A current bilateral hearing loss disability is established, as shown on a July 2012 private audiological examination.  That examination revealed puretone thresholds for the right ear of 55 decibels at 4000 hertz and puretone thresholds of 55 decibels at 4000 hertz for the left ear.  See 38 C.F.R. § 3.385.  Thus, the current disability element for bilateral hearing loss is satisfied.  See Holton v. Shinseki, 557 F.3d at 1366 (Fed. Cir. 2009).  

The presence of tinnitus is also established based on the Veteran's own lay observation and a July 2012 examination from a private audiologist who diagnosed the Veteran with tinnitus.  Thus, a current disability of tinnitus is established.  Id.  

The Veteran's service treatment records reveal no complaints or findings of hearing loss or tinnitus.  Therefore, bilateral hearing loss and tinnitus did not manifest during his active service.  However, the Veteran has provided competent and credible statements concerning exposure to acoustic trauma in service.  Thus, an in-service injury is shown.  Id.  

Regarding the final element of service connection, the medical nexus element, the Board finds that the evidence of record is in equipoise as to a relationship between the Veteran's current hearing loss and tinnitus and his in-service noise exposure.  

A May 2011 VA audiological examiner stated that as the Veteran's service treatment records revealed normal hearing at induction and at separation, it was less likely than not that the Veteran's hearing loss was related to his military service.  

Conversely, the July 2012 private audiologist stated that the Veteran's bilateral hearing loss was at least as likely as not caused by noise exposure while in the military.  She also stated that the etiology of the Veteran's tinnitus was most-likely associated with his bilateral hearing loss since there were no other contributing medical conditions or medications that would cause the condition.  See 38 C.F.R. § 3.310.

The Veteran's lay statements are probative.  He testified at a February 2016 hearing, stating that his employer gave him audiograms in both the 1970s and 1980s which revealed hearing loss.  He also stated that during service, other soldiers noticed that he had the volume in his headset turned up to an abnormally high volume, indicating a level of hearing loss while in service.  Finally, he noted that he experienced ringing in his ears since service and that his noise exposure was a result of firing weapons and his assigned military duties.  

The Board finds the Veteran's statements competent, credible and probative in that they offer evidence showing that the Veteran experienced hearing loss and tinnitus symptoms consistently since leaving service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

Based on the equipoise medical evidence and the favorable lay testimony from the Veteran, the Board finds that the nexus element of service connection for bilateral hearing loss and tinnitus is satisfied.  See Holton, 557 F.3d at 1366 (Fed. Cir. 2009).

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds his bilateral hearing loss and tinnitus were caused by his military service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Therefore, service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Entitlement for service connection for bilateral hearing loss is granted. 

Entitlement for service connection for tinnitus is granted. 


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim for service connection for a right hand, wrist, and finger condition must be remanded for further development to ensure that it is afforded every consideration.  

The Veteran was afforded a VA examination in January 2011 for his right hand, wrist, and fingers.  While the VA examiner noted that the Veteran only sought treatment for a right hand contusion while in service and his service treatment records were devoid of any other right hand trauma, the VA examiner did not have the foregoing February 2016 testimony before him while rendering his decision.  Therefore, the Board finds that the Veteran is entitled to a new examination.  

Additionally, in February 2016 the Veteran testified that he received treatment at the Tuskegee VA medical center, that he was prescribed Tramadol for his right hand condition, and that he was given a glove to wear on his right hand.  As records of this treatment are not located in the file, they must be associated with the file prior to the new examination.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records from the Tuskegee VA treatment facility in Tuskegee, Alabama.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The entire claims file must be made available to the examiner for review.  All indicated tests and studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's right hand, wrist, and finger condition had its clinical onset during active service or is related to any incident of service.  In providing his/her opinion, the examiner should consider the Veteran's statements that while in service he injured his right hand while conducting hand to hand combat with another soldier, reinjured his right hand after being hit by a baseball, and that he caused further trauma to his right hand after being struck by a vehicle while in service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

4.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim for service connection for a right hand, wrist, and finger condition.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


